Appeal by the defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered June 12, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court committed reversible error when it denied his request to introduce evidence of purported drug sales by the complainant is without merit (see, People v Baysden, 128 AD2d 795). Thompson, J. P., Bracken, Lawrence and Spatt, JJ., concur.